*236Dissenting Opinion by
Hoffman, J.:
I would affirm on the opinion of Judge Jamieson in the court below. The custom in the courts of Philadelphia, for many years prior to Commonwealth v. Duff, 414 Pa. 471, 200 A. 2d 773 (1964), was to sentence on specified bills and to suspend sentence on the remainder. That is clearly what happened here. The sentencing judge’s comment, when the case was before him for the second time, reinforces this conclusion. Judge Waters stated: “Lest he [Judge Gleeson] vacate the suspended sentence on the other Bills, we can mark them all suspended.” (emphasis supplied).
I reach the conclusion that the writ should issue as reluctantly and unhappily as did Judge Jamieson. However, in the event of Speaks’ release, I think there is sufficient indication of his mental instability in this record to justify the filing of a petition, by the proper authorities, for his possible commitment under The Mental Health Act.